 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    EDGAR NELSON PITTS,                             1:19-cv-01029-GSA (PC)

12                       Plaintiff,
                                                      ORDER TO SUBMIT APPLICATION
13           v.                                       TO PROCEED IN FORMA PAUPERIS
                                                      OR PAY FILING FEE WITHIN 45 DAYS
14    ANDRE MATEVOUSIAN, et al.,
15                       Defendants.
16

17

18

19          Plaintiff is a federal prisoner proceeding pro se in a civil rights action pursuant to Bivens
20   vs. Six Unknown Agents, 403 U.S. 388 (1971). On July 29, 2019, Plaintiff filed his Complaint
21   and a request to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915 with a certified copy of
22   his prison trust account. (ECF Nos 1, 2.) However, Plaintiff’s request to proceed in forma
23   pauperis was not submitted on the form used by this court. Plaintiff shall be granted time to
24   submit a new application to proceed in forma pauperis on the correct form. Plaintiff does not
25   need to submit another certified copy of his trust account statement.
26          Accordingly, IT IS HEREBY ORDERED that:
27          1. The Clerk=s Office shall send to plaintiff the form for application to proceed in forma

28   pauperis.
                                                       1
 1          2. Within thirty (30) days of the date of service of this order, plaintiff shall submit the

 2   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

 3   the $400.00 filing fee for this action. Failure to comply with this order will result in dismissal

 4   of this action.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     August 1, 2019                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
